Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 1 of 12                   PageID #: 1710




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

    GRANITE STATE INSURANCE                          )
    COMPANY,                                         )
                                                     )
           Plaintiff,                                )
                                                     )
    v.                                               ) CIVIL ACTION 19-0848-WS-M
                                                     )
    NEW WAY OUT, CORPORATION,                        )
    et al.,                                          )
                                                     )
           Defendants.                               )

                                                ORDER
            This matter is before the Court on the plaintiff’s motion for summary
    judgment. (Doc. 60). The parties have filed briefs and/or evidentiary materials in
    support of their respective positions, (Docs. 59, 60, 66, 67), and the motion is ripe
    for resolution. After careful consideration, the Court concludes the motion is due
    to be denied.


                                       BACKGROUND
           According to the complaint, (Doc. 1), the defendants are a provider of
    residential services to special needs customers (“New”) and three entities that
    subcontracted with New to provide such services (“the Subcontractors”). The
    plaintiff issued a policy (“the Policy”) to New, under which the Subcontractors
    were also named insureds.1 New performed services under contract with a state
    agency. In February 2019, New lost its certification from the state agency to
    provide such services due to three incidents of physical abuse, with each
    Subcontractor involved in one of the incidents. New sued the Subcontractors in


           1 The plaintiff disputes whether one of the Subcontractors is insured under the
    policy, but the instant motion does not require resolution of that issue.
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 2 of 12                      PageID #: 1711




    state court, alleging that it lost its certification due to the Subcontractors’ conduct.
    New asserted various claims against the Subcontractors and demanded indemnity
    for the damages it suffered as a result of its decertification.2
           New provided defense counsel to the Subcontractors under a reservation of
    rights. After the Subcontractors answered, New demanded $3 million from each
    to settle, to be accomplished by an offer of judgment in that amount conditioned
    on New’s promise to pursue collection exclusively from Policy proceeds.3 The
    Subcontractors made such offers of judgment, New accepted them, and final
    judgment was entered accordingly. The plaintiff did not at any time consent to the
    settlement.
           The plaintiff seeks a declaration, on various grounds, that it is not liable to
    New for the final judgment entered in the underlying lawsuit. Only two of those
    grounds are made the basis of the plaintiff’s motion for summary judgment.


                                          DISCUSSION
           Summary judgment should be granted only if “there is no genuine dispute
    as to any material fact and the movant is entitled to judgment as a matter of law.”
    Fed. R. Civ. P. 56(a). The party seeking summary judgment bears “the initial
    burden to show the district court, by reference to materials on file, that there are no
    genuine issues of material fact that should be decided at trial.” Clark v. Coats &
    Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The moving party may meet its
    burden in either of two ways: (1) by “negating an element of the non-moving
    party’s claim”; or (2) by “point[ing] to materials on file that demonstrate that the
    party bearing the burden of proof at trial will not be able to meet that burden.” Id.

           2The plaintiff explains that New, though the named insured under the Policy, was
    a claimant rather than the insured with respect to its claims arising from the
    Subcontractors’ conduct. (Doc. 60 at 5).
           3 The parties appear to disagree as to what policy limits are, but they are at least
    $1 million for each of the three incidents.



                                                  2
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 3 of 12                 PageID #: 1712




    “Even after Celotex it is never enough simply to state that the non-moving party
    cannot meet its burden at trial.” Id.; accord Mullins v. Crowell, 228 F.3d 1305,
    1313 (11th Cir. 2000); Sammons v. Taylor, 967 F.2d 1533, 1538 (11th Cir. 1992).
           “When the moving party has the burden of proof at trial, that party must
    show affirmatively the absence of a genuine issue of material fact: it must support
    its motion with credible evidence ... that would entitle it to a directed verdict if not
    controverted at trial. [citation omitted] In other words, the moving party must
    show that, on all the essential elements of its case on which it bears the burden of
    proof, no reasonable jury could find for the nonmoving party.” United States v.
    Four Parcels of Real Property, 941 F.2d 1428, 1438 (11th Cir. 1991) (en banc)
    (emphasis in original); accord Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115
    (11th Cir. 1993).
           “If the party moving for summary judgment fails to discharge the initial
    burden, then the motion must be denied and the court need not consider what, if
    any, showing the non-movant has made.” Fitzpatrick, 2 F.3d at 1116; accord
    Mullins, 228 F.3d at 1313; Clark, 929 F.2d at 608.
           “If, however, the movant carries the initial summary judgment burden ...,
    the responsibility then devolves upon the non-movant to show the existence of a
    genuine issue of material fact.” Fitzpatrick, 2 F.3d at 1116. “If the nonmoving
    party fails to make ‘a sufficient showing on an essential element of her case with
    respect to which she has the burden of proof,’ the moving party is entitled to
    summary judgment.” Clark, 929 F.2d at 608 (quoting Celotex Corp. v. Catrett,
    477 U.S. 317 (1986)) (footnote omitted); see also Fed. R. Civ. P. 56(e)(2) (“If a
    party fails to properly support an assertion of fact or fails to properly address
    another party’s assertion of fact as required by Rule 56(c), the court may …
    consider the fact undisputed for purposes of the motion ….”).
           In deciding a motion for summary judgment, “[t]he evidence, and all
    reasonable inferences, must be viewed in the light most favorable to the
    nonmovant ….” McCormick v. City of Fort Lauderdale, 333 F.3d 1234, 1243


                                               3
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 4 of 12               PageID #: 1713




    (11th Cir. 2003). “Therefore, the [non-movant’s] version of the facts (to the extent
    supported by the record) controls, though that version can be supplemented by
    additional material cited by the [movants] and not in tension with the [non-
    movant’s] version.” Rachel v. City of Mobile, 112 F. Supp. 3d 1263, 1274 (S.D.
    Ala. 2015), aff’d, 633 Fed. Appx. 784 (11th Cir. 2016).
           “There is no burden upon the district court to distill every potential
    argument that could be made based upon the materials before it on summary
    judgment.” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir.
    1995); accord Gennusa v. Canova, 748 F.3d 1103, 1116 (11th Cir. 2014). The
    Court accordingly limits its review to those arguments the parties have expressly
    advanced.


    I. “Legally Obligated to Pay.”
           New executed a separate settlement agreement with each Subcontractor, but
    they all contain the same substantive language: that New “shall not engage in
    judgment collection activities [from the Subcontractors or their owners] and …
    shall not attempt to execute and/or collect [any] judgment obtained through the
    Offer of Judgment … against” the Subcontractors or their owners. (Doc. 6-1 at 5,
    12, 19). The Subcontractors’ subsequent offers of judgment all provided that the
    offers were “subject to [New’s] fulfillment of the terms and conditions set forth
    in” the Subcontractors’ respective settlement agreements. (Doc. 59-16 at 2; Doc.
    59-18 at 2; Doc. 59-20 at 2). Each of New’s acceptances of the offers of judgment
    included the following statement: “[New] shall satisfy the judgment solely from
    insurance proceeds from [the Policy] by using judgment creditor remedies
    available to [New] under the Alabama Code, § 27-23-2. [New] shall not engage in
    judgment collection activities from any other sources related to the Defendants.”
    (Doc. 59-17 at 2; Doc. 59-19 at 2; Doc. 59-21 at 2). The final judgment entered
    by the state court “[o]rdered” that each Subcontractor’s allocation of the judgment



                                             4
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 5 of 12                PageID #: 1714




    is $3 million, “payable exclusively from insurance proceeds that may be available
    to Plaintiff under the Alabama Code, § 27-23-1 et seq.” (Doc. 6-1 at 26).
             The Policy provides in pertinent part that “[w]e will pay those sums that the
    insured becomes legally obligated to pay as damages ….” (Doc. 59-1 at 76;
    accord id. at 108, 114). The plaintiff argues that, due to the provisions quoted
    above, the Subcontractors were never legally obligated to pay damages to New
    and that, accordingly, the plaintiff has no obligation under the Policy to pay the
    judgment. (Doc. 60 at 13-16).
             The parties believe the question is already settled under Alabama law.
    According to the defendants, the answer is provided by Liberty Mutual Insurance
    Co. v. Wheelwright Trucking Co., 851 So. 2d 466 (Ala. 2002). Wheelwright,
    however, was decided under Georgia law, not Alabama law.4 According to the
    plaintiff, the answer is provided by Bendall v. White, 511 F. Supp. 793 (N.D. Ala.
    1981), and Sharp Realty and Management, LLC v. Capitol Specialty Insurance
    Corp., 2012 WL 2049817 (N.D. Ala. 2012). State law, however, is established by
    state cases, not by federal cases; a federal court addressing an open question of
    state law “must predict how the highest court [of the state] would decide th[e]
    case.” Molinos Valle del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1348 (11th Cir.
    2011).
             “In the absence of definitive guidance from the [Alabama] Supreme Court,
    we follow relevant decisions of [Alabama’s] intermediate appellate courts. … In
    the absence of precedents from [Alabama’s] intermediate appellate courts,
    however, we may consider the case law of other jurisdictions that have examined
    similar policy provisions.” State Farm Fire and Casualty Co. v. Steinberg, 393
    F.3d 1226, 1231 (11th Cir. 2004).

             4
             The “legally obligated to pay” argument in Wheelwright was raised by defendant
    Gerling America Insurance Company (“Gerling”), one of four insurer defendants. 851
    So. 2d at 469, 488. The Alabama Supreme Court accepted the parties’ “assumption that
    Alabama law governs the disposition of Liberty’s appeal and that Georgia law governs
    the disposition of the appeals of the other insurers,” including Gerling. Id. at 475.

                                               5
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 6 of 12                 PageID #: 1715




           As noted, the plaintiff relies on Bendall and Sharp. Sharp relied only on
    Bendall, 2012 WL 2049817 at *17-18,5 and Bendall, 511 F. Supp. at 795, relied
    only on Stubblefield v. St. Paul Fire and Marine Insurance Co., 517 P.2d 262
    (Ore. 1973). The Oregon Supreme Court, however, has overruled Stubblefield,
    concluding that Stubblefield “erred when it concluded that a covenant not to
    execute obtained in exchange for an assignment of rights, by itself, effects a
    complete release that extinguishes an insured’s liability and, by extension, the
    insurer’s liability as well.” Brownstone Homes Condominium Association v.
    Brownstone Forest Heights, LLC, 363 P.3d 467, 480 (Ore. 2015).
           The Bendall Court described Stubblefield as “a well-reasoned … decision,”
    511 F. Supp. at 795, but Brownstone characterized it as merely stating a “bare
    conclusion.” 363 P.3d at 475. “The court engaged in no examination of the
    wording of the policy, no consideration of its context, no determination whether
    the policy was ambiguous, and no discussion of what considerations weighed in
    favor of resolving any ambiguity one way or the other.” Id. In addressing “the
    doctrinal question whether a covenant not to execute constitutes a release that, of
    its own force, extinguishes any further liability,” the Brownstone Court noted that
    courts “almost uniformly” answer that question in the negative. Id. at 476. Other
    courts, including Brownstone, deem the undefined policy phrase, “legally
    obligated to pay,” to be ambiguous and thus to be construed against the insurer.
    Id. at 476-77, 479.
           It is unnecessary to develop a listing of all the jurisdictions that have
    rejected Stubblefield’s conclusion. Based only on Brownstone, it is clear that the
    plaintiff, by its exclusive reliance on Bendall and Sharp, has failed to show the
    Alabama Supreme Court would likely rule that a covenant not to execute, of itself,



           5 Sharp was affirmed on appeal, but without consideration of the “legally
    obligated to pay” argument. Sharp Realty & Management, LLC v. Capitol Specialty
    Insurance Corp., 503 Fed. Appx. 704 (11th Cir. 2013).

                                               6
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 7 of 12                   PageID #: 1716




    renders the insured not “legally obligated to pay” within the contemplation of an
    insurance policy.6
              While focusing on the settlement agreements, the plaintiff also identifies
    the consent judgment as supporting its argument. (Doc. 60 at 2, 14, 15). The
    problem is that the plaintiff has constructed no argument to show that the Alabama
    Supreme Court would hold that a consent judgment parroting the language of a
    covenant not to execute renders the insured not legally obligated to pay under its
    policy.


    II. “Consent” Clause.
              The Policy provides that “[n]o insured will, except at that insured’s own
    cost, voluntarily … assume any obligation … without our consent.” (Doc. 59-1 at
    86; accord id. at 121). The plaintiff describes this as the “consent clause.” The
    plaintiff argues that, under such a provision, a settlement between the insured and
    the injured party, entered without the insurer’s consent, relieves the insurer of any
    obligation to pay the settlement amount. (Doc. 60 at 17-19). The plaintiff asserts
    that, because it did not consent to the settlement, it has no payment obligation
    here. The plaintiff argues further that, because the consent clause has not been

              6
              The Court finds Wheelwright – which, again, was decided under Georgia law –
    more ambiguous than do the defendants. The trial court in Wheelwright ruled against the
    insurer on at least two grounds: (1) that numerous courts have held that a plaintiff’s
    agreement not to collect a judgment against the insured “does not necessarily nullify
    insurance coverage”; and (2) that the consent judgment at issue resulted from the
    insured’s filing of a bankruptcy petition. 851 So. 2d at 489-90. A third ground – that a
    “legally obligated to pay” provision cannot be enforced when the insurer fails to provide
    its insured with a defense – may or may not have been addressed by the trial court. Id. at
    490. Without amplification, the Alabama Supreme Court “conclude[d] that the weight of
    authority favors the circuit court’s analysis of this issue.” Id.

             It is thus open to interpretation which of these three grounds was or were
    approved by the appellate court. The Eleventh Circuit has indicated that Wheelwright
    rests on the third ground. Twin City Fire Insurance Co. v. Ohio Casualty Insurance Co.,
    480 F.3d 1254, 1260-61 (11th Cir 2007). Even if the Alabama Supreme Court approved
    the first ground (under Georgia law, but perhaps signaling how it would decide Alabama
    law), the scope of the “not necessarily” qualifier remains obscure.

                                                7
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 8 of 12                 PageID #: 1717




    satisfied, the Policy’s “no-action” clause (which precludes suits against the
    plaintiff if policy conditions remain unsatisfied) bars the defendants’ counterclaim
    for garnishment. (Id. at 19 n.16 (citing Doc. 59-1 at 86, 123)).
           The parties agree that, under Alabama law, there is an exception to the rule
    expressed in the preceding paragraph. (Doc. 66 at 9; Doc. 67 at 4). “In Alabama,
    when an insurer has a right to defend its insured, receives notice of settlement
    negotiations, and refuses to participate, the insurer waives the right to assert the
    no-action clause in a later suit to determine coverage.” Twin City Fire Insurance
    Co. v. Ohio Casualty Insurance Co., 480 F.3d 1254, 1258 (11th Cir. 2007). The
    plaintiff concedes that this exception applies as much to the consent clause as to
    the no-action clause. (Doc. 67 at 4).
           According to the plaintiff, the exception does not apply under the following
    circumstances of this case.7 On April 22, New made a claim for Policy benefits.
    (Doc. 59-3 at 5-7). On May 17, the plaintiff, through its claims administrator,
    responded that the Policy provided no first-party coverage for New’s losses, such
    that New was a claimant rather than an insured. The plaintiff asked New to
    provide information regarding the decertification, the events giving rise to same,
    communications between New and the Subcontractors relating to New’s claims,
    and documentation substantiating claimed damages. (Id. at 9-10). New did not
    provide any requested information or documents. (Doc. 59-4 at 3). New did file
    suit against the Subcontractors on May 30. (Doc. 1 at 3).
           On or about June 11, the plaintiff requested information from each
    Subcontractor, including regarding the underlying incidents. (Doc. 59-5 at 14;
    Doc. 59-6 at 15-16; Doc. 59-7 at 18-19). Between June 27 and July 2, the plaintiff
    notified the Subcontractors it would provide a defense under reservation of rights




           7   All dates are in 2019.

                                               8
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 9 of 12                    PageID #: 1718




    and repeated its request for information. (Doc. 59-5 at 10, 14; Doc. 59-6 at 12, 15-
    16; Doc. 59-7 at 15, 18-19).8
           The Subcontractors answered New’s complaint on July 1 and 2. (Doc. 60
    at 7 n.8). On July 8, New sent each Subcontractor an offer to settle for “policy
    limits” of $10,557,000 per Subcontractor. (Doc. 59-5 at 19; Doc. 59-6 at 20; Doc.
    59-7 at 24). On July 17, the plaintiff wrote New’s counsel, rejecting New’s offer
    and setting forth the plaintiff’s position that the policy limits were $1 million per
    incident. The plaintiff advised New that it was still investigating coverage and
    that it could not respond to a demand before its investigation was completed. The
    plaintiff also reiterated its request for the information mentioned in the May 17
    letter. (Doc. 59-3 at 12-13). New provided no such information before settling
    with the Subcontractors. (Id. at 3).
           On July 2, one Subcontractor noticed New’s deposition “at a date and time
    to be mutually agreed upon.” (Doc. 59-8 at 2-4). On July 23, a second
    Subcontractor served written discovery requests on New. (Docs. 59-9, 59-10). On
    or about July 18, counsel for New informed the third Subcontractor he was
    working on providing a damages package. (Doc. 59-11 at 2). According to the
    plaintiff, none of this formal or informal discovery occurred prior to settlement.
    (Doc. 60 at 7-8).9
           On July 23 and July 24, New sent each of the Subcontractors its $3 million
    settlement proposal, with a July 26 or July 31 deadline for acceptance. (Doc. 59-5
    at 23-25; Doc. 59-6 at 29-31; Doc. 59-7 at 27-28).10 On July 26 and July 30, the

           8 The plaintiff identifies no evidence that the Subcontractors did not provide the
    requested information. Although unnoted by the plaintiff, its submitted evidence
    confirms it received at least some of the requested information from at least two of the
    Subcontractors in June. (Doc. 59-6 at 24; Doc. 59-7 at 11, 19).
           9 The plaintiff provides evidence of this as to the written discovery. (Doc. 59-4 at
    3). It does not provide such evidence as to the deposition or the damages package.
           10The timing as to one Subcontractor is unclear, but it appears this
    Subcontractor’s deadline for response may have been July 24 rather than July 31.

                                                 9
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 10 of 12                 PageID #: 1719




    plaintiff contacted each Subcontractor and acknowledged that, under Alabama
    law, the decision whether to settle is left to the insured. However, the plaintiff
    advised the Subcontractors that it did not consent to the proposed settlement and
    would not be bound by its terms, with its position based on the information
    presently available and the failure to provide the plaintiff with evidence
    substantiating a judgment in the amount proposed. (Doc. 59-13 at 2, 5; Doc. 59-
    14 at 2, 5; Doc. 59-15 at 2, 9).
           The date of the Subcontractors’ acceptance of New’s settlement proposal is
    not stated, but settlement agreements were executed by the Subcontractors on
    August 6 and 7. (Doc. 6-1 at 8, 14, 22).
           The plaintiff first argues that the exception expressed in Twin City is
    confined to the factual circumstances there presented. The plaintiff identifies
    those circumstances as “the provision of information necessary to evaluate the
    claim,” coupled with a refusal to participate in settlement negotiations. (Doc. 67
    at 6-7). It is true that the insured in Twin City provided medical reports to the
    insurer, 480 F.3d at 1257, but the Eleventh Circuit did not include the prior
    provision of information as an element of the exception. Nor has the plaintiff
    attempted to demonstrate that the Alabama Supreme Court would add such a
    requirement to the exception as expressed by the Eleventh Circuit.
           The plaintiff also argues that it “never refused to participate in settlement
    negotiations.” (Doc. 67 at 6). The plaintiff’s own argument, however,
    undermines its position. The plaintiff identifies its July 17 letter to New, rejecting
    New’s first settlement proposal, as “participat[ion] in settlement negotiations.”
    (Id. at 11). When New presented a second settlement proposal a week later,
    however, the plaintiff made no response at all to New, instead confining its




                                               10
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 11 of 12                 PageID #: 1720




    communications to the Subcontractors. If participation in settlement negotiations
    means, as the plaintiff suggests, a response to the injured party,11 it becomes
    difficult to confirm that the plaintiff participated in such negotiations regarding the
    second proposal.
           Without directly addressing this incongruity, the plaintiff notes that New
    had written the plaintiff on July 19 that, because the plaintiff’s defense under a
    reservation of rights made the Subcontractors the ultimate decisionmakers
    regarding settlement, New “is dealing directly with the named Defendants and
    their respective attorneys in our settlement discussions.” (Doc. 59-5 at 23). To
    the uncertain extent the plaintiff intends to suggest that this stance excused the
    plaintiff from responding to New regarding its second settlement proposal, (Doc.
    67 at 7-8), it has not shown that its position is, or is likely to become, Alabama
    law.
           That, ultimately, is the fatal weakness in the plaintiff’s motion. Rather than
    attempting to persuade the Court, by resort to case law from Alabama and/or
    elsewhere, or by cogent extrapolation from established principles, that the
    Alabama Supreme Court would likely uphold the plaintiff’s invocation of the
    consent clause under existing law or an alteration thereto, the plaintiff instead
    simply sets forth circumstances that it believes present a sympathetic case for its
    invocation. The Court cannot, on the slender reed offered, resolve the legal issue
    favorably to the plaintiff.


                                       CONCLUSION
           For the reasons set forth above, the plaintiff’s motion for summary
    judgment is denied.



           11The settlement negotiations in Twin City consisted of a mediation, 480 F.3d at
    1257, which would necessarily include the insurer’s communication with the injured
    party.

                                               11
Case 1:19-cv-00848-WS-B Document 68 Filed 01/19/21 Page 12 of 12   PageID #: 1721




          DONE and ORDERED this 19th day of January, 2021.

                                        s/ WILLIAM H. STEELE
                                        UNITED STATES DISTRICT JUDGE




                                       12
